Citation Nr: 1419971	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than a panic disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to September 1971.  He had at least 55 days of temporary duty in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to PTSD.  The Veteran timely appealed those decisions.  

During the pendency of the appeal, the Veteran was awarded service connection for a panic disorder in a November 2010 rating decision.  In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, and the above noted awarded of service connection, the Board has recharacterized the issue on appeal as above.

This case was initially before the Board in June 2010, at which time it was remanded in order for the Veteran to be scheduled for a Board hearing.  The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.  The case is again returned to the Board at this time for further appellate review.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board notes that the Veteran's last VA examination of record is in October 2010.  During his hearing, the Veteran testified that in November 2010 he underwent another VA psychiatric examination with the same examiner who conducted the October 2010 examination.  He specifically indicated that there were two examinations in short secession.  The Board notes that a second VA examination report, if such exists, is not currently in the record.  Nor are there any VA treatment records in the claims files, if such also exist.  

In light of the Veteran's statements, the Board finds that a remand is necessary at this time in order to attempt to obtain any November 2010 VA examination report, should such exist, as well as any outstanding VA treatment records since September 2005, should such also exist.  Also, any ongoing private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The October 2010 VA examination notes that the Veteran's sole psychiatric diagnosis at that time was a panic disorder, for which he is already service connected; the examiner specifically noted that the Veteran did not meet the criteria for a PTSD diagnosis.  It is unclear whether any other psychiatric disorders were contemplated.  On remand, the Board finds that the Veteran should be afforded another VA psychiatric examination in order to determine whether the Veteran has any psychiatric disorders other than a panic disorder, to include PTSD, and if so, whether such are related to military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Cheyanne VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2005, to specifically include any November 2010 VA psychiatric examination report, and associate those documents with the claims file.

Should the November 2010 VA examination report or any identified VA treatment records not be available or do not exist and further attempts to obtain those documents would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran should be so notified.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA psychiatric disability examination to determine whether any current psychiatric disorder other than a panic disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders other than a panic disorder currently found, to include depression.  If the only psychiatric disorder able to be diagnosed is a panic disorder, the examiner should explicitly state such in the examination report.

The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing.

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any fear of hostile military activity therein.  

The examiner should note that VA has already conceded fear of hostile military activity when awarding service connection for the Veteran's panic disorder.

For each psychiatric disorder found other than a panic disorder and PTSD, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the conceded fear of hostile military activity therein.

The Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statements of continuity of symptomatology should also be discussed.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder other than a panic disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



